     Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 1 of 9                     PageID #: 1




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

SAIM SARWAR, Individually,               :
                                         :
             Plaintiffs,                 :
                                         :
v.                                       :               Case No.
                                         :
BUCKSPORT MOTOR INN, LLC , Limited :
Liability Company,                       :
                                         :
             Defendant.                  :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

         Plaintiff, SAIM SARWAR, Individually, on her behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, BUCKSPORT

MOTOR INN, LLC , Limited Liability Company, (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.              Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

                disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

                activity of walking more than a few steps without assistive devices. Instead, Plaintiff

                is bound to ambulate in a wheelchair or with a cane or other support and has limited

                use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

                operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

                own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

                handicap parking spaces located closet to the entrances of a facility. The handicap
     Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 2 of 9                  PageID #: 2




              and access aisles must be of sufficient width so that she can embark and disembark

              from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

              goods and services of a facility must be level, properly sloped, sufficiently wide and

              without cracks, holes or other hazards that can pose a danger of tipping, catching

              wheels or falling. These areas must be free of obstructions or unsecured carpeting

              that make passage either more difficult or impossible. Amenities must be sufficiently

              lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

              sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

              or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

              danger of scraping or burning her legs. Sinks must be at the proper height so that she

              can put her legs underneath to wash her hands. She requires grab bars both behind

              and beside a commode so that she can safely transfer and she has difficulty reaching

              the flush control if it is on the wrong side. She has difficulty getting through

              doorways if they lack the proper clearance.

2.            Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

              "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

              determining whether places of public accommodation and their websites are in

              compliance with the ADA.

3.            According to the county property records, Defendant owns a place of public

              accommodation as defined by the ADA and the regulations implementing the ADA,

              28 CFR 36.201(a) and 36.104. The place of public accommodation that the

              Defendant owns is a place of lodging known as Bucksport Motor Inn 70 US-1,


                                                2
     Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 3 of 9                   PageID #: 3




              Bucksport, ME 04416, and is located in the County of Hancock, (hereinafter

              "Property").

4.            Venue is properly located in this District because the subject property is located in

              this district.

5.            Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant’s violations of Title

              III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

              U.S.C. § 2201 and § 2202.

6.            As the owner of the subject place of lodging, Defendant is required to comply with

              the ADA. As such, Defendant is required to ensure that it's place of lodging is in

              compliance with the standards applicable to places of public accommodation, as set

              forth in the regulations promulgated by the Department Of Justice. Said regulations

              are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

              Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

              by reference into the ADA. These regulations impose requirements pertaining to

              places of public accommodation, including places of lodging, to ensure that they are

              accessible to disabled individuals.

7.            More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

              requirement:

              Reservations made by places of lodging. A public accommodation that owns,
              leases (or leases to), or operates a place of lodging shall, with respect to
              reservations made by any means, including by telephone, in-person, or through a
              third party -



                                                3
     Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 4 of 9                  PageID #: 4




                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest rooms
                     offered through its reservations service in enough detail to reasonably
                     permit individuals with disabilities to assess independently whether a
                     given hotel or guest room meets his or her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been rented
                     and the accessible room requested is the only remaining room of that type;
                     (iv) Reserve, upon request, accessible guest rooms or specific types of
                     guest rooms and ensure that the guest rooms requested are blocked and
                     removed from all reservations systems; and
                     (v) Guarantee that the specific accessible guest room reserved through its
                     reservations service is held for the reserving customer, regardless of
                     whether a specific room is held in response to reservations made by others.

8.            These regulations became effective March 15, 2012.

9.            Defendant, either itself or by and through a third party, accepts reservations for its

              hotel online through one or more websites. The purpose of these websites is so that

              members of the public may reserve guest accommodations and review information

              pertaining to the goods, services, features, facilities, benefits, advantages, and

              accommodations of the Property. As such, these websites are subject to the

              requirements of 28 C.F.R. Section 36.302(e).

10.           Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

              purpose of reviewing and assessing the accessible features at the Property and

              ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

              accessibility needs. However, Plaintiff was unable to do so because Defendant failed

              to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

              Plaintiff was deprived the same goods, services, features, facilities, benefits,


                                                4
Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 5 of 9                   PageID #: 5




         advantages, and accommodations of the Property available to the general public.

         Specifically, (a) the hotel’s online reservations service operating through

         www.expedia.com failed to identify accessible rooms, failed to provide an option for

         booking an accessible room, and did not provide sufficient information as to whether

         the rooms or features at the hotel are accessible; (b) the hotel’s online reservations

         service operating through www.hotels.com failed to identify accessible rooms, failed

         to provide an option for booking an accessible room, and did not provide sufficient

         information as to whether the rooms or features at the hotel are accessible; (c) the

         hotel’s online reservations service operating through www.booking.com failed to

         identify accessible rooms, failed to provide an option for booking an accessible room,

         and did not provide sufficient information as to whether the rooms or features at the

         hotel are accessible; (d) the hotel’s online reservations service operating through

         www.orbitz.com failed to identify accessible rooms, failed to provide an option for

         booking an accessible room, and did not provide sufficient information as to whether

         the rooms or features at the hotel are accessible; (e) the hotel’s online reservations

         service operating through www.priceline.com failed to identify accessible rooms,

         failed to provide an option for booking an accessible room, and did not provide

         sufficient information as to whether the rooms or features at the hotel are accessible;

         (f) the hotel’s online reservations service operating through www.agoda.com failed

         to identify accessible rooms, failed to provide an option for booking an accessible

         room, and did not provide sufficient information as to whether the rooms or features

         at the hotel are accessible.


                                           5
  Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 6 of 9                      PageID #: 6




11.        In the near future, Plaintiff intends to revisit Defendant's online reservations system

           in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this respect,

           Plaintiff maintains a system to ensure that she revisits the online reservations system

           of every hotel she sues. By this system, Plaintiff maintains a list of all hotels she has

           sued with several columns following each. She continually updates this list by,

           among other things, entering the dates she did visit and plans to again visit the hotel's

           online reservations system. With respect to each hotel, she visits the online

           reservations system multiple times prior to the complaint being filed, then visits

           again shortly after the complaint is filed. Once a judgment is obtained or settlement

           agreement reached, she records the date by which the hotel's online reservations

           system must be compliant and revisits when that date arrives.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations exist

           unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel free

           of discrimination and deprive her of the information required to make meaningful

           choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's

           website. By continuing to operate the websites with discriminatory conditions,

           Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

           Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

           and/or accommodations available to the general public. By encountering the


                                               6
  Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 7 of 9                     PageID #: 7




           discriminatory conditions at Defendant's website, and knowing that it would be a

           futile gesture to return to the websites unless she is willing to endure additional

           discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

           services and benefits readily available to the general public. By maintaining a

           websites with violations, Defendant deprives Plaintiff the equality of opportunity

           offered to the general public. Defendant's online reservations system serves as a

           gateway to its hotel. Because this online reservations system discriminates against

           Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

           decision as to whether the facilities at the hotel are accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

           of the Defendant’s discrimination until the Defendant is compelled to modify its

           websites to comply with the requirements of the ADA and to continually monitor and

           ensure that the subject websites remains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these websites.

           Plaintiff has reasonable grounds to believe that she will continue to be subjected to

           discrimination in violation of the ADA by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying her access to, and

           full and equal enjoyment of, the goods, services, facilities, privileges, advantages

           and/or accommodations of the subject website.




                                              7
  Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 8 of 9                   PageID #: 8




17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the ADA

           as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such efforts that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or otherwise

           treated differently than other individuals because of the absence of auxiliary aids and

           services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

           and 28 CFR 36.505.

20.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

           Injunctive Relief, including an order to require the Defendant to alter the subject

           websites to make them readily accessible and useable to the Plaintiff and all other


                                             8
   Case 1:21-cv-00010-GZS Document 1 Filed 01/07/21 Page 9 of 9                                                                   PageID #: 9




                       persons with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or

                       by closing the websites until such time as the Defendant cures its violations of the

                       ADA.

WHEREFORE, Plaintiff respectfully requests:

           a.          The Court issue a Declaratory Judgment that determines that the Defendant at the

                       commencement of the subject lawsuit is in violation of Title III of the Americans

                       with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

           b.          Injunctive relief against the Defendant including an order to revise its websites to

                       comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

                       maintain the websites to ensure that it remains in compliance with said requirement.

           c.          An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

                       § 12205.

           d.          Such other relief as the Court deems just and proper, and/or is allowable under

                       Title III of the Americans with Disabilities Act.

                       Respectfully Submitted,


                                                                        _/s/ Daniel G. Ruggiero__
                                                                       Daniel G. Ruggiero, Esq.
                                                                       275 Grove Street, Suite 2-400
                                                                       Newton, MA 02466
                                                                       druggieroesq@gmail.com
                                                                       (339) 237-0343


___________________________________________________________________________________________________________________________________________________________
